     Case 2:17-cv-02967-GMN-PAL Document 47 Filed 10/19/18 Page 1 of 4



 1 Logan D. Smith (Pro Hac Vice)
   lsmith@mcnamarallp.com
 2 Edward Chang (NV 11783)
   echang@mcnamarallp.com
 3 MCNAMARA SMITH LLP
   655 West Broadway, Suite 1600
 4 San Diego, California 92101
   Tel.: 619-269-0400
 5 Fax: 619-269-0401

 6 Michael F. Lynch (NV 8555)
   Michael@LynchLawPractice.com
 7 LYNCH LAW PRACTICE, PLLC
   3613 S. Eastern Ave.
 8 Las Vegas, Nevada 89169
   Tel.: 702-684-6000
 9 Fax: 702-543-3279

10 Attorneys for Court-Appointed Monitor,
   Thomas W. McNamara
11

12                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
13

14 THOMAS W. MCNAMARA, as the Court-                Case No. 2:17-cv-02967-GMN-PAL
   Appointed Monitor for AMG Capital
15 Management, LLC; BA Services LLC; Black          STIPULATION FOR PROTECTIVE
   Creek Capital Corporation; Broadmoor Capital     ORDER
16 Partners, LLC; Park 269, LLC; C5 Capital
   LLC; DF Services Corp.; DFTW Consolidated
17 [UC] LLC; Impact BP LLC; Level 5 Apparel
   LLC; Level 5 Capital Partners LLC; Level 5
18 Eyewear LLC; Level 5 Motorsports, LLC;
   Level 5 Scientific LLC; NM Service Corp.
19 (f/k/a/ National Money Service); PSB Services
   LLC; Real Estate Capital LLC (f/k/a/ Rehab
20 Capital I, LLC); Sentient Technologies; ST
   Capital LLC; Westfund LLC; Eclipse
21 Renewables Holdings LLC; Scott Tucker
   Declaration of Trust, dated February 20, 2015;
22 West Race Cars, LLC; and Level 5
   Management LLC; and their successors,
23 assigns, affiliates, and subsidiaries,

24                       Plaintiff,
           v.
25
   LINDA HALLINAN, an individual;
26 CAROLYN HALLINAN, an individual;
   DOES I-X; and ROE CORPORATIONS I-X,
27
                     Defendants.
28
     Case 2:17-cv-02967-GMN-PAL Document 47 Filed 10/19/18 Page 2 of 4



 1           Pursuant to Federal Rule of Civil Procedure 26(c), the stipulating parties, through

 2 undersigned counsel, jointly submit this stipulated Protective Order to govern the handling of

 3 information and materials produced in the course of discovery or filed with the Court in this

 4 action.

 5           The Federal Rules of Civil Procedure grants the Court authority to impose reasonable

 6 limitations on the use, scope and timing of discovery and to otherwise control the discovery

 7 process. Fed. R. Civ. P. 26(c). This includes the ability to grant protective orders to protect

 8 sensitive and confidential information. See id.; Montgomery vs. Etreppid Technologies, LLC,

 9 3:06-CV-0056-PMP VPC, 2009 WL 465941 (D. Nev. Feb. 25, 2009) (“Rule 26 further provides

10 that protective orders may be entered to limit the scope of a deposition and to require that highly

11 sensitive or confidential information is maintained as confidential.”).

12           The Court may enter a protective order upon a showing of good cause. Phillips ex rel.

13 Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Foltz v. State Farm

14 Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003). Here, there is good cause for the entry

15 of the Protective Order as follows:

16           Thomas W. McNamara, as the Court-Appointed Monitor in Federal Trade Commission

17 v. AMG Services, Inc., Case No. 2:12-cv-00536-GMN-VCF (D. Nev.), anticipates producing

18 certain information and documents that contain consumer financial data that is relevant to the

19 action. Examples of confidential information may include but are not limited to personal

20 information in employee records, executed agreements containing confidentiality clauses, etc. In

21 particular, this information can include consumer’s account records, addresses, and other

22 personal identifying information.

23           The stipulating parties agree that these records should be protected and thus request entry

24 of a protective order to ensure that this confidential information is not disclosed to any person

25 who does not need the information for the purposes of pursuing or defending the claims of this

26 case who has stated that they approve of the form of the protective order. Any unauthorized

27 disclosure of confidential information or documents in violation of the protective order is subject

28 to discipline by the contempt powers of this Court.


                                                      1
     Case 2:17-cv-02967-GMN-PAL Document 47 Filed 10/19/18 Page 3 of 4



 1          It is the intent of the stipulating parties and the Court that information will not be

 2 designated as confidential for tactical reasons in this case and that nothing shall be designated

 3 without a good faith belief that there is good cause why it should not be part of the public record

 4 of this case. Additionally, consumers’ privacy interests must be safeguarded. Accordingly, the

 5 parties respectfully submit that there is good cause for the entry of the attached proposed

 6 Protective Order (Exhibit A), pursuant to Federal Rule of Civil Procedure 26(c).

 7   Dated: October 19, 2018                               Dated: October 19, 2018

 8   MCNAMARA SMITH LLP                                    STRADLEY RONON STEVENS & YOUNG, LLP

 9
     By: s/ Logan D. Smith                                 By: s/ Adam J. Petitt
10      Logan D. Smith (Pro Hac Vice)                         Adam J. Petitt
        Edward Chang (NV 11783)                               2005 Market Street, Suite 2600
11      655 West Broadway, Suite 1600                         Philadelphia, PA 19103
        San Diego, California 92101                           Tel.: 215-564-8130
12      Tel.: 619-269-0400                                    Fax: 215-564-8120
        Fax: 619-269-0401
13                                                            Lawrence J. Semenza, III
         Michael F. Lynch (NV 8555)                           Christopher D. Kircher
14       LYNCH LAW PRACTICE, PLLC                             Jarrod L. Rickard
         3613 S. Eastern Ave.                                 SEMENZA KIRCHER RICKARD
15       Las Vegas, Nevada 89169                              10161 Park Run Drive, Suite 150
         Tel.: 702-684-6000                                   Las Vegas, NV 89145
16       Fax: 702-543-3279                                    Tel.: 702-835-6803
                                                              Fax: 702-920-8669
17       Attorneys for Court-Appointed Monitor,               ljs@skrlawyers.com
         Thomas W. McNamara                                   cdk@skrlawyers.com
18                                                            jlr@skrlawyers.com
19                                                            Attorneys for Defendants Linda Hallinan
                                                              and Carolyn Hallinan
20

21 IT IS SO ORDERED:

22

23
                                                   UNITED STATES MAGISTRATE JUDGE
24

25                                                 DATED:            October 23 , 2018

26

27

28


                                                       2
